IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:19-CR-101

vs.

JAMIL BARKER, District Judge Walter H. Rice
Magistrate Judge Michael J. Newman
Defendant.

 

ORDER ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (DOC. 18)

 

This case is before the Court on the Report and Recommendation of United States
Magistrate Judge Michael J. Newman (doc. 18), wherein the Magistrate Judge recommends that
Defendant’s plea of guilty to Count 1 of the Information be accepted by the Court and that
Defendant be found guilty as charged in such Count. The parties filed no objections to the Report
and Recommendation, and the time for filing objections has expired.

The Court, having reviewed the matter de novo, determines that the Report and
Recommendation (doc. 18) of the United States Magistrate Judge should be and is hereby
ADOPTED in its entirety. The Court ACCEPTS Defendant’s guilty plea and Defendant is
hereby adjudged GUILTY of Count One of the Information.

IT IS SO ORDERED.

Date: 9.1-19 LL, Ke

Walter H. Rice
United States District Judge
